Citation Nr: 1100870	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  04-31 930	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of posttraumatic stress disorder (PTSD) and 
major depressive disorder secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 
1979 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a June 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.

The Board subsequently, in March 2010, issued a decision denying 
two other claims the Veteran also had appealed - for ratings 
higher than 10 and 30 percent for his right knee disability and 
for service connection for a low back disorder, including as 
secondary to his service-connected right knee disability.  The 
Board remanded his remaining claim for service connection for an 
acquired psychiatric disorder, inclusive of PTSD, to RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.

Because major depressive disorder also has been diagnosed, the 
Board is additionally considering whether it, too, should be 
service connected, including especially secondary to the already 
service-connected right knee disability.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (indicating the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).




FINDINGS OF FACT

1.  It is just as likely as not the Veteran's major depressive 
disorder is a result of his service-connected right knee 
disability.

2.  His PTSD, on the other hand, clearly and unmistakable pre-
existed his military service from childhood abuse, and it clearly 
and unmistakably was not made appreciably worse during or by his 
service beyond the illness' natural progression.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
major depressive disorder is proximately due, the result of, or 
aggravated by his service-connected right knee disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Conversely, his PTSD was not incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  
In Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, 
and mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January and 
March 2003, so prior to initially adjudicating his claim in June 
2003, therefore in the preferred sequence.  Additional notice 
letters were sent in December 2006, May 2008, and May 2010.  
These letters, especially in combination, informed him of the 
evidence required to substantiate his claim for service 
connection and apprised him of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
later December 2006 and May 2008 letters also complied with 
Dingess, by as well apprising him of the downstream disability 
rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his service treatment records 
(STRs) and VA treatment records.  There is no indication of any 
outstanding records pertaining to his claim.  

And pursuant to the Board's March 2010 remand, VA also afforded 
the Veteran a mental status evaluation in June 2010 to assist in 
determining whether he has a psychiatric disorder of whatever 
sort attributable to his military service, including secondary to 
his already service-connected right knee disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And by obtaining 
this necessary medical nexus opinion, the AMC substantially 
complied with this remand directive in further developing the 
claim.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance to the Veteran is required 
in the development of his claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



II.  Service Connection for PTSD

The Veteran claims he has PTSD as result of verbal abuse in 
service or, alternately, from childhood physical abuse that in 
turn was chronically aggravated by the verbal abuse in service.  
So his claim is predicated on personal assault.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by his service in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).



When, for example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: [1] a 
current medical diagnosis of this condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current symptomatology 
and the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2010).

If, as here, the claim for PTSD is based on an alleged personal 
assault, then evidence from sources other than the Veteran's 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, mental health 
counseling centers, hospitals or physicians; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to:  a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA may submit any evidence that it received to an 
appropriate mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the 
VA Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may serve 
as 'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a personal 
assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor 
such as lay statements describing episodes of depression; panic 
attacks or anxiety but no identifiable reasons for the episodes; 
visits to medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or civilian 
authority. The Manual also lists behaviors such as requests for 
change of military occupational specialty (MOS) or duty 
assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of over-
the-counter medications, unexplained economic or social behavior 
changes, and breakup of a primary relationship as possibly 
indicative of a personal assault, provided that such changes 
occurred at the time of the incident.  The Court has also held 
that the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and are binding on VA.  YR 
v. West, 11 Vet. App. 393, 398-99.



A medical opinion diagnosing PTSD usually does not suffice to 
verify the occurrence of the claimed in-service stressors.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, 
generally speaking, a stressor cannot be established as having 
occurred merely by after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The exception 
to this rule is if, as here, the claim instead is predicated on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); 
Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The Veteran has the necessary DSM-IV diagnosis of PTSD.  However, 
this diagnosis was not based directly on events in service - 
including the particular stressors he claims, but instead on 
events prior to service.  The December 2009 letter from his VA 
treating psychologist, S.G., PhD, states the Veteran has PTSD 
secondary to childhood physical abuse.

During his June 2010 VA examination, the Veteran tearfully 
affirmed physical and emotional abuse from his mother beginning 
in early childhood.  Indeed, he reported severe physical abuse to 
the degree that he had to receive medical treatment and that he 
feared for his life.  He also mentioned fighting with other 
children and difficulty with figures of authority in grade 
school, junior high school, and high school.  He acknowledged 
using alcohol and drugs since age 13 and even legal charges for 
drugs in the 8th grade.  He reported leaving school in the 11th 
grade after assaulting a woman.  He also reported nightmares and 
intrusive thoughts about his childhood abuse.  The VA examiner 
determined the Veteran's reports of abuse and ongoing symptoms 
were sufficient to establish a DSM-IV diagnosis of PTSD, but 
since early childhood (rather than just since service).

There is not the required evidence supporting the notion that 
additional verbal abuse during his military service from his 
superior officers caused or even aggravated his PTSD, meaning 
made it chronically (i.e., permanently) worse.  He cannot make 
this necessary determination, himself, inasmuch as PTSD is not 
the type of condition that readily lends itself to lay diagnosis 
or comment on its etiology.  See, e.g., Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (indicating that, unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).

Even if a condition is determined to have existed prior to 
service, a pre-existing injury or disease can be service-
connected based on in-service aggravation.  
A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the presumption 
of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 
331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

VA's General Counsel has held that, to rebut the presumption of 
sound condition when entering service under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service beyond its natural 
progression.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Board finds that the diagnoses and opinions of 
Dr. S.G. and the June 2010 VA examiner are sufficient to rebut 
the presumption of soundness at service entrance.  These opinions 
are based - at least partly, on the Veteran's self-reported, 
albeit acknowledged, history of childhood abuse.  And this 
generally is insufficient reason for concluding he had PTSD prior 
to his military service.  The presumption of soundness attaches 
where there has been an induction examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id., at (b)(1).

The Court has held on multiple occasions that lay statements by a 
Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a pre-existing 
condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(the mere transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.)

But, here, these examiners both cited this pre-service history of 
childhood abuse as the reason the Veteran has PTSD, so they were 
in agreement on this important point.  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale it 
was based on a history given by the Veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a Veteran's statements renders a medical 
report not credible only if the Board rejects the statements of 
the Veteran as lacking credibility.  The Court also more recently 
indicated in 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), that review 
of the claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.  
Therefore, just as acceptance of a Veteran's self-reported 
history may serve as grounds for granting a claim, so, too, may 
it go against a claim where there is no reason to doubt the 
credibility of this self-reported history - especially, again, 
since the Veteran readily acknowledges it.  Cf. Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010) (wherein the Court held that, 
where the Board makes a finding that lay evidence regarding an 
in-service event or injury is not credible, a VA examination is 
not required).  The Veteran in this particular instance had a VA 
examination, following and as a result of the Board's March 2010 
remand, so there was at least this implicit finding that his lay 
testimony is credible.

Hence, based on the Veteran clearly and unmistakably having PTSD 
when entering service, it next needs to be determined whether 
there also is clear and unmistakable evidence this pre-existing 
condition was not aggravated during or by his service beyond its 
natural progression.  Independent medical evidence is needed to 
support a finding that the pre-existing disorder increased in 
severity during service beyond its natural progression.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" - that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 183, 
189 (1997).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
held that the presumption of aggravation does not attach even 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.  

Based on a review of his service personnel records, the 
circumstances of the Veteran's service are that he had basic 
training and AIT in Fort Jackson, South Carolina, from August to 
December 1979.  He was then stationed in Korea from December 1979 
until December 1980, with a military occupational specialty (MOS) 
of food service specialist.  He received a promotion to E-2 in 
February 1980 and to E-3 in June 1980.  He had a disciplinary 
action in December 1980.  (He has reported punishment for 
possession of too much alcohol, fighting with a Korean national, 
and for assault and attempted rape while stationed in Korea.)  
He was then stationed at Fort Hood, Texas.  He had three 
infractions for failure to report and failure to obey a lawful 
order in May and June 1981, which resulted in a court martial 
with a demotion to E-1 and a sentence of 165 days.  He was 
detained by civilian authorities for one week in July 1981.  He 
served approximately 30 days of his 165-day sentence from 
September to October 1981 at Fort Riley, Kansas, before the 
remainder of his sentence was suspended and he was transferred to 
Fort Lewis, Washington.  He injured his right leg running into 
barbed wire during a training exercise in November 1981.  He 
received both a promotion to E-2 and a disciplinary action for 
threatening to kill a NCO in April 1982.  He was honorably 
discharged in October 1982.

In his January 2007 letter, the Veteran reported that his 
disciplinary actions and court martials were due to mental 
instability and great failure to adjust to military life.

In her December 2007 letter, Dr. S.G. states the Veteran being 
exposed to a significant amount of yelling and shouting and an 
environment where he felt powerless may have exacerbated his 
underlying PTSD condition.  However, a statement like this that, 
for all intents and purposes, is equivocal or inconclusive as to 
the origin of a disorder generally cannot be employed as 
suggestive of a linkage between the disorder and the Veteran's 
military service.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  There are 
indeed a line of precedent cases discussing the lesser probative 
value of opinions like this that are equivocal, in various 
contexts, which essentially state that it is possible that what 
posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman 
v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).



But all of that said, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite or obvious etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of 
cautious language does not always express inconclusiveness in a 
doctor's opinion.  Rather, the opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. App. 
336, 338 (1997).

A recent precedent case admonished the Board for relying on 
medical opinions that were unable to establish this required 
linkage, that is, without resorting to mere speculation, as cause 
for denying claims.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because they 
actually were unable to since the limits of medical knowledge had 
been exhausted or, instead, for example, needed further 
information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

Here, the Board remanded the claim in March 2010 to obtain 
additional and, if possible, more definitive medical comment 
concerning this determinative issue of causation.  And the June 
2010 VA examiner found no evidence that the Veteran's PTSD 
symptoms or primary difficulties with dealing with figures of 
authority and outbursts of verbal anger had any significant 
change while he was on active duty in the military.  This VA 
examiner explained that it was more probable than not that the 
Veteran's PTSD did not undergo an exacerbation in service.  This 
examiner based his opinion on a thorough review of the record, 
which admittedly, alone, is not dispositive of the opinions 
probative value according to the holding in 
Nieves-Rodriguez.  But equally significant, this examiner also 
performed a personal clinical evaluation of the Veteran to assess 
his mental status, so the Board finds this opinion constitutes 
compelling evidence against the claim for service connection.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).

The Board finds that the opinion of this June 2010 VA examiner is 
more probative than Dr. S.G.'s because the VA examiner's opinion 
is in more conclusive language ("more likely than not...without 
indication of exacerbation"), whereas Dr. S.G.'s opinion is 
equivocal ("may have exacerbated").  See Guerrieri v. Brown, 
4 Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
the physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . ."); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.).

The Veteran's military personnel records reflect that he received 
three promotions, completed his three-year service contract, and 
was released with an honorable discharge (despite his 
indiscretions).  He had verbal altercations with superior 
officers and physical altercations with civilians throughout his 
three years of service.  But his service personnel records do not 
show any discernable escalation of the frequency or severity of 
his infractions.  He had disciplinary actions for possessing too 
much alcohol, fighting and attempted rape during his year in 
Korea; he had three infractions for failing to obey an order 
during his nine months at Fort Hood; and he had a single 
infraction for threatening an NCO during his year at Fort Lewis.  
These events demonstrate an ongoing pattern of difficulties with 
dealing with figures of authority and outbursts of verbal anger.  
However, these events do not demonstrate any change or increase 
in the severity of his underlying symptoms.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

The Board also finds that the events in the Veteran's military 
personnel records contrasted against his reports of conflicts 
with classmates and teachers going back to grade school and an 
arrest for assault in the 11th grade appear to be of the same 
sort of conflict he experienced historically, so not just during 
his military service.

For these reasons and bases, the Board finds there is the 
required clear and unmistakable evidence both that the Veteran's 
PTSD pre-existed his military service (dating from his childhood 
abuse) and that it was not aggravated during or by his service 
beyond its natural progression.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden of proof than 
the preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
that of "clear and unmistakable evidence.").  It is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the non-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

III.  Service Connection for Major Depressive Disorder Secondary 
to a 
Service-Connected Right Knee Disability

The June 2010 VA examination also resulted in a diagnosis of 
major depressive disorder secondary to the Veteran's PTSD and 
chronic pain, including his right knee pain.  The examiner stated 
the chronic pain in the Veteran's right leg and knee causes him 
increased irritability and sleep disturbance, which in turn 
contributes to his depression.

Service connection is also permissible on this secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. § 
3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

For the reasons and bases already discussed, service connection 
for PTSD is not warranted, so there would be no basis to service 
connect a condition such as the major depressive disorder as 
secondary to the PTSD, even if associated with it.  However, the 
Veteran's right knee disability is service connected.  And as 
this VA examiner's opinion concludes the Veteran's major 
depressive disorder is also partly secondary to this service-
connected right knee disability, this opinion provides a basis 
for granting secondary service connection for the 
major depressive disorder.  See Velez v. West, 11 Vet. App. 148, 
158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like in Wallin, that competent medical nexus evidence 
is required to associate a secondary condition with a service-
connected disability).  This is certainly true when resolving all 
reasonable doubt concerning this in the Veteran's favor.  
38 C.F.R. § 3.102.




ORDER

The claim for service connection for PTSD is denied.

However, the claim for service connection for major depressive 
disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


